Citation Nr: 0031718	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  94-37 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to the payment of educational assistance benefits 
under Chapter 106 of Title 10, U.S. Code, at greater than the 
less-than-one-half (LTH)-time rate for the appellant's 
reported enrollment in courses from March 4, 1992 to July 1, 
1993.  


WITNESSES AT HEARING ON APPEAL

Appellant and J. Sterling-Vaughn


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active air service from October 1971 to 
November 1980; he then enrolled in the Selected Reserve of 
the California Air National Guard for 6 years, thus acquiring 
eligibility for educational benefits under Chapter 106 
(currently Chapter 1606) of Title 10, U.S. Code.  

This matter comes to the Board of Veterans' Appeals (Board) 
from Chapter 106 award determinations by the San Diego 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Jurisdiction over the educational folder currently 
belongs to the VARO in Muskogee.  In May 1994, a hearing was 
held before a Hearing Officer in the VARO in Oakland.  The 
case was last before the Board in July 1999, when it was 
remanded for further development of the evidence.  It has 
been returned to the Board for further appellate 
consideration.  


REMAND

In the July 1999 remand, the Board directed that the Muskogee 
RO obtain correct enrollment certifications from the 
appellant's school for all periods of enrollment beginning 
March 4, 1992.  This has not been done.  The record returned 
to the Board still reflects numerous, often contradictory 
enrollment certifications by the school with no indication 
given as to which the RO accepts as accurate.  

The most recently received (i.e., post-remand) certification 
sent by the school is a duplicate copy of a VA Form 22-1999 
dated in May 1992 which indicates that the appellant was 
enrolled on a 1/2-time or 3/4-time basis during the relevant time 
period; but the RO has not awarded benefits based upon this 
certification, nor has it explained why this certification is 
incorrect.  Another set of enrollment certifications dating 
from July 1994 indicate that the appellant was enrolled on a 
full-time or 1/2-time basis for the whole time.  Still another 
set dating from September 1992 indicates that the appellant 
was enrolled on a 1/2-time basis.  Which (if any) is correct, 
and why?  The RO has not given the Board any guidance on this 
factual question.  

In the July 1999 remand, the Board also directed that, if 
benefits were not awarded at the full-time (FT) rate, the RO 
should issue a supplemental statement of the case which fully 
explains, in terms understandable to a layman like the 
appellant, the reasons for its actions and the underlying 
calculations and measurements of the appellant's enrollment 
during the various school terms in question.  All relevant 
facts, such as the number of full weeks per school term and 
the number of regularly scheduled class sessions per credit 
hour, etc., must be included in the explanation.  

The supplemental statement of the case issued by the RO in 
June 2000 merely states that the appellant "was enrolled in 
[sic] 3 hours for each school term . . . which was equivalent 
to 4.8 standard class sessions each.  He was paid correctly 
for his enrollment at the less-than-half-time rate."  This 
does not satisfy the Board's requirements.  What is the 
factual basis for the statement that the appellant was 
enrolled for three hours per school term?  Are these credit 
hours or weekly classroom hours or something else?  (Note: a 
May 1992 letter from the school's VA counselor states that 
the appellant attended classes for 4 hours per week.)  What 
is the basis for the calculation that the appellant's 
enrollment was the equivalent of 4.8 standard class sessions 
per school term?  The Board cannot tell from the June 2000 
supplemental statement of the case, or from its predecessors.  

It is also noted that certain of the applicable regulations 
cited in the statement of the case as governing the 
calculation of enrollment have been revoked or canceled 
during the course of this appeal: specifically 38 C.F.R. 
§ 21.4272(f).  This may or may not have an effect on the 
measurement of the appellant's enrollment.  See Karnas v.  
Derwinski, 1 Vet. App. 308 (1991) (where a law or regulation 
changes before the appeal process has been completed, the 
version most favorable to the claimant applies, unless it is 
provided otherwise.)  However, the RO must consider the 
effect of the revocation of this regulation.  

The Board observes in connection with this case that the U. 
S. Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order, and it imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  The RO has failed to comply with 
the prior, July 1999 remand; thus, as unfortunate as it may 
be, the Board concludes that another remand of this appeal is 
now necessary.

Accordingly, this appeal is remanded for the following 
further action:

1.  The RO must take all steps necessary 
to fully comply with the Board's 
directions in the prior remand of this 
appeal dated in July 1999.  (See 
discussion of some of the deficiencies 
above.)  The RO also needs to consider 
what effect, if any, the revocation of 
38 C.F.R. § 21.4272(f) has on the 
calculation of the appellant's 
enrollment.  See Karnas, 1 Vet. App. 308 
(1991).  

2.  If Chapter 106 benefits are not 
awarded to the appellant at the FT rate 
for all reported periods of his 
enrollment prior to July 1, 1993, the RO 
should issue a supplemental statement of 
the case which fully explains, in terms 
understandable to a layman like the 
appellant, the reasons for its actions 
and the underlying calculations and 
measurements of the appellant's 
enrollment during the various school 
terms in question.  All relevant facts, 
such as the number of full weeks per 
school term and the number of regularly 
scheduled class sessions per credit hour, 
etc., must be included in the 
explanation.  

The appellant should be provided an opportunity to respond.  
In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.  The appellant need take no further action 
unless he is so informed, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


- 5 -


